IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00292-CR
 
Donald Davison,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 

From the 278th District Court
Walker County, Texas
Trial Court No. 23113
 

      ABATEMENT ORDER





 
            The record in this appeal, both the
reporter’s record and the clerk’s record, is incomplete because it is missing
copies of State’s exhibits 1-5.  These exhibits included appellant’s written
stipulations which would contain his confession of guilt to the elements of the
offense.  Without the stipulations, it would appear that there is no evidence
in the record to support his conviction; and the plea of guilty, alone, would
be inadequate.  
            Accordingly, we abate the appeal to
the trial court to make a determination, after notice and hearing, of whether
the exhibits have been lost, and if lost whether they can be replaced with
accurate duplicates.  Tex. R. App. P.
34.5(a)(2), (d), (e) and 34.6(e), (f). 
            If the exhibits cannot be found or
replaced, new appellate counsel must be appointed to brief the arguable issue
of the effect on the appeal of the lost exhibits.  If new appellate counsel is
appointed, the trial court must inform counsel that appellant’s brief is due to
be filed with this Court within 30 days from the date of the appointment.
            A hearing must be held and an order
rendered within 30 days from the date of this Order.  Supplemental clerk’s and
reporter’s records are due within 45 days from the date of this order.
 
                                                                        PER
CURIAM
 
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Order
issued and filed August 1, 2007
Do
not publish